PER CURIAM:
Irvin Jefferson Wilson appeals the district court’s order adopting the magistrate judge’s recommendation to grant summary judgment to the Defendants on Wilson’s 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no due process violation, and thus no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm substantially for the reasons stated by the district court. Jefferson v. Byras, No. 4:11-cv-02837-MGL, 2013 WL 144939 (D.S.C. Jan. 14, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.